Citation Nr: 0716151	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-15 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral knee disorder from June 20, 2002 
through April 18, 2004. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee residuals, status post patellar 
tendon repair, from July 1, 2004.

3.  Entitlement to an initial disability rating in excess of 
10 percent for right knee residuals, status post patellar 
tendon repair, from July 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Manchester, 
New Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for degenerative 
changes of the right and left knee and assigned a 10 percent 
rating, effective June 20, 2002.  In an August 2004 rating 
decision, the RO granted separate 10 percent evaluations for 
status post patellar tendon repair of the right knee and 
status post patellar tendon repair of the left knee, both 
effective July 1, 2004.

The veteran perfected an appeal as to the effective date of 
the separate evaluations.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Because 
this case involves initial ratings, VA is required to 
consider the proper evaluation throughout the period since 
the effective date of service connection.  Id.  Accordingly, 
the proper effective date for the separate evaluations is 
part of the issue of the proper initial evaluations.

In a November 2004 rating determination the veteran was 
assigned a temporary total disability evaluation based on 
right and left knee surgeries from April 19, 2004, to July 1, 
2004,.  

A hearing was held before the undersigned in December 2005.

In February 2006, the Board remanded this matter for 
additional development, to include a VA examination.

In an August 2006 rating determination, the agency of 
original jurisdiction (AOJ) increased the veteran's 
disability evaluation for his bilateral knee disorder from 10 
to 20 percent for the time period from June 20, 2002, through 
April 18, 2004.  


FINDINGS OF FACT

1.  From June 20, 2002 through April 18, 2004, the veteran's 
bilateral knee disability was manifested by X-ray evidence of 
arthritis in each knee and subjective complaints without 
demonstrated limitation of motion, instability or 
subluxation.

2.  The objective medical findings do not reveal evidence of 
subluxation or lateral instability at any time.  

3.  Flexion of the right and left knees to no less than 105 
degrees and extension to no less than 0 degrees, even when 
considering functional factors, has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a bilateral knee disability were not demonstrated during 
the period from June 20, 2002 to April 18, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a left knee disorder have not been met at any time.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met at any time.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

April 2003, May 2004, and February 2006 VCAA letters informed 
the veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told him what 
types of evidence VA would undertake to obtain and what 
evidence he was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertained to the claim.  The 
letters did tell him that he was responsible for ensuring 
that VA received all requested records that were not in 
Federal possession, and for providing sufficient information 
to request the records.  He was thereby put on notice to 
furnish relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

With the grant of service connection the claim was 
substantiated and further VCAA notice was not required.  
Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 22, 
2007).  Although the AOJs did not provide notice on the 
rating or effective date elements of the claim, the absence 
of such notice is not generally prejudicial to a claimant.  
Id.  The veteran has not alleged, nor does the record reveal, 
prejudice from the absence of notice on these elements

VCAA notice must generally be provided to a claimant prior to 
the initial decision on the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  While some of the notice in 
this case was provided after the initial decision, the timing 
deficiency was cured by readjudication of the claim after the 
notice.  Id.  Moreover, there could be no prejudice, because 
no additional VCAA notice was required, once service 
connection was granted.  Dunlap.

The Board finds that there has been compliance with the duty 
to assist requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations.  As 
such, no further action is necessary to assist the claimant 
with the claim.


Right and Left Knee

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees. Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provide for assignment of a 10 percent rating when there is 
slight recurrent subluxation or lateral instability; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of an August 2002 VA examination, the veteran 
reported pain, swelling, and locking in both knees.  He 
stated that since separation from service, his pain had 
become more constant.  He would have pain in his knees with 
standing, sitting, or walking.  He indicated that his knees 
would lock up when sitting for too long.  He had sharp pains 
in his knees when standing for too long or when climbing.  
The veteran was able to walk, shop, vacuum, dress, garden, 
drive a car, take out the trash, and push a lawn mower.  He 
had worked as an electronic repair technician for 20, years 
and was currently working at UPS as a pre loader.  

Physical examination revealed that the veteran had a normal 
posture and gait.  The length of both lower extremities was 
equal.  Examination of the feet revealed no signs of abnormal 
weight bearing.  The appearance of both knees was normal and 
range of motion for both knees was within normal limits.  
Active flexion was to 140 degrees while extension was to 0 
degrees.  The range of motion of both knees was not 
additionally affected by pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no ankylosis.  
Drawer and McMurray's tests were normal.  There was no 
recurrent subluxation, locking pain, or joint effusion.  X-
rays of the left and right knees showed degenerative changes.  
There was no evidence of fracture or dislocation.  The 
diagnoses were left and right knee strain.  

A December 2003 MRI of the right knee revealed a horizontal 
cleavage tear involving the anterior, middle, and posterior 
thirds of the lateral meniscus, which likely propagated from 
the small radial tear.  There were also mild medial and 
lateral compartment degenerative changes with full thickness 
cartilage loss involving the weight-bearing portion of the 
posterior aspect of the lateral femoral condyle.  

A December 2003 MRI of the left knee revealed a horizontal 
tear of the anterior and middle thirds of the lateral 
meniscus without extension to a free surface.  There was mild 
free margin blunting of the posterior horn of the lateral 
meniscus.  Mild medial and lateral compartment changes with 
small focal cartilage defect in the weight bearing portion of 
the lateral femoral condyle was also present.  There was also 
a likely low grade cartilaginous lesion on the distal femur 
at the level posterior intercondylar notch.  

In April 2004, the veteran was hospitalized following an 
exercise where he was running, jumping and stair climbing and 
felt a popping sensation and pain in both knees.  He was 
unable to ambulate.  At the time he was hospitalized, the 
veteran noted some history of bilateral anterior knee pain, 
which was treated as patellofemoral chondromalacia.  

Physical examination performed at the time of admission 
revealed the veteran had large effusions in both knees with 
pain.  The veteran was unable to straight leg raise and had a 
palpable defect in both patellar tendons.  A diagnosis of 
patellar tendon rupture, bilateral knees, was rendered.  The 
veteran underwent bilateral patellar tendon repair.  

In August 2004, the veteran was afforded a VA examination.  
He was noted to use an axillary crutch on his left side.  He 
was able to walk about thirty yards.  His knee pain was 4/10 
for both knees and became worse with ambulation.  The veteran 
denied any recent falls.  

Physical examination of the right knee revealed no swelling 
or tenderness to the touch.  There were surgical scars over 
the patella area, bilaterally.  Range of motion was from 0 to 
105 degrees, both actively and passively.  Varus and valgus 
tests were normal and anterior and posterior cruciate 
ligament test and anterior posterior drawer test showed 
minimal motion, less than 5 millimeters.  Medial meniscus and 
McMurray tests were negative.  

Physical examination of the left knee showed flexion from 0 
to 115 degrees, both actively and passively.  Medial and 
lateral collateral ligament tests and varus and valgus stress 
tests showed no motion and anterior and posterior cruciate 
ligament test and anterior posterior drawer test showed 
minimal motion, less than 5 millimeters.  Medial and lateral 
meniscus test and McMurray test were negative.  X-rays on the 
left and right knees showed spurring on the anterior patella.  
A diagnosis of bilateral knee pain probably due to spurring 
on the anterior patella was rendered.  

At his December 2005 hearing, the veteran testified that his 
right knee was worse than his left.  He also noted swelling 
in both knees.  He also testified that his knees swelled on a 
daily basis, whether he was standing or resting.  He stated 
that the only time that he had relief was when he was 
sleeping.  He noted that his knees would lock if he stood for 
too long.  He also reported that he would almost fall and 
that his leg felt as if it was lagging behind.  He stated 
that he would have to look at his leg in order to make sure 
that it was bending.  He rated his pain as 7 out of 10.

He noted that going up and down stairs was equally painful.  
The veteran indicated that he still had locking, pain, and 
stabbing pain in his knees.  He also noted having instability 
when walking up and down steps.  

In conjunction with the Board remand, the veteran was 
afforded an additional VA examination in May 2006.  At the 
time of the examination, the veteran was noted to work at VA 
in an office setting, mostly in a sitting position with the 
knee problems apparently not affecting his employment.  He 
did complain of mild discomfort, more on the right than in 
the left knee, and a feeling of insecurity and pending give 
way in both knees.  Swelling appeared more frequently in the 
right knee.  Prolonged sitting required him to get up and 
move around to loosen up his knees.  The veteran did not use 
a crutch or a cane.  He stated that he was in need of some 
form of external support for both knees but this was not 
available through VA.  

Physical examination revealed that the veteran did not limp.  
He appeared comfortable when sitting opposite the examiner.  
Inspection of both knees revealed the presence of well-healed 
relatively recent anterior midline utility incisions 
measuring 18 cm in length.  The veteran appeared quite 
comfortable sitting in a chair with his knees flexed at 90 
degrees.  He had no difficulty rising to an upright position.  
He was able to get onto the examining table without 
assistance.  His right knee had moderate effusion.  He had 0 
degrees extension in both knees and his quadriceps function 
was satisfactory, although there did appear to be mild 
atrophy in the vastus medialis of the left knee.  Repeat 
flexion and extension of both knees was performed in 
accordance with the DeLuca.  The patellofemoral joint 
appeared quite satisfactory with no suggestion of subluxation 
or lateral tilt.  There was no appreciable audible or 
palpable grating or crepitation on passive patellofemoral 
rub.  

Active flexion was performed to 130 degrees with the left 
knee but only to 115 degrees on the right.  Lateral stability 
of both knees was quite satisfactory with no opening on 
either varus or valgus strain.  There was negative anterior 
drawer sign in both the right and left knees.  Lachman test 
was also negative.  There was tenderness along the lateral 
joint line of both the right and left knees.  No locking of 
either knee was encountered during the testing procedure.  
The diagnoses were rupture bilateral patellar tendons, right 
and left knees; status post successful repair of ruptured 
patellar tendons, right and left knee; patellofemoral 
malalignment (by history); and internal derangement of right 
and left knee with MRI described tear horizontal lateral 
meniscus, right and left knee.  

The examiner noted that the veteran currently had moderate 
difficulty in ability to repetitively climb, run, squat, and 
carry out recreational activities; but had obviously attained 
a very satisfactory result in terms of ability to perform his 
employment requirements in an office setting.  

Analysis

For the period from June 20, 2002 to April 18, 2004, the AOJ 
provided a combined 20 percent rating on the basis that the 
veteran had X-ray evidence of arthritis in both knees with 
occasional incapacitating attacks, but no objective evidence 
of limitation of motion.  Diagnostic Code 5003.

The only contemporaneous clinical examination of the knees 
during this period consists of the VA examination in August 
2002.  That examination showed a normal range of motion with 
no functional impairment.  While the veteran did report pain, 
this was not found during examination.  

When seen by a private physician in November 2003, the 
veteran only reported pain after prolonged standing, walking 
or sitting, and not on knee motion.  The private examiner 
also found a full range of motion.  Although the examiner 
noted patellofemoral symptoms, these were not described as 
occurring on the range of motion.  

When the claims folder was reviewed by VA medical 
professionals, pain was reported, but against the pain was 
not reported to occur on the range of motion.

Even if the complaints of pain could be read as describing 
pain on motion, the veteran would only be entitled to 
separate 10 percent rating for each knee, based on 
noncompensable limitation of motion under Diagnostic Code 
5003.

There were no findings of compensable limitation of motion 
under Diagnostic Codes 5260 or 5261, or instability or 
subluxation under 5257.  The evidence contained affirmative 
findings that this level of disability was not present, and 
that there was no further limitation on the basis of 
functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran was also not found to have instability or 
subluxation.  The veteran, thus, was not entitled to an 
evaluation in excess of 20 percent during this period.

For the period since July 1, 2004, the veteran has been 
awarded separate 10 percent ratings for each knee on the 
basis of non-compensable limitation of flexion in each knee.  
Diagnostic Codes 5003, 5260.  

Ranges of flexion have not been shown to be limited to the 
extent that they approximate 60 degrees, and limitation of 
extension has never been found.  Thus, an evaluation in 
excess of 10 percent would not be warranted under either 5260 
or 5261.  38 C.F.R. §§ 4.7, 4.21.

While the May 2006 VA examiner found that the veteran 
currently had difficulty of a moderate degree in ability to 
repetitively climb, run, squat, and carry out recreational 
activities, there has been no loss of motion with repetitive 
use, or due to other functional factors.  Thus, even when 
considering the Court's holding in DeLuca an evaluation in 
excess of 10 percent would not be warranted.

As to DC 5257, the veteran has reported having instability 
and locking of his knees on numerous occasions.  However, 
examiners have been unanimous in finding no instability or 
subluxation, and the treatment records disclose no findings 
of subluxation or instability.  

The Board is giving more probative value to the objective 
medical findings made by the medical professionals at the 
time of their evaluations.  Thus, a compensable disability 
evaluation would not be warranted under DC 5257 for either 
knee at any time.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the service-connected 
knee disorders have not required frequent periods of 
hospitalization.  Moreover, there have been no objective 
medical findings that the veteran's knee disorders cause 
marked interference with employment.  The veteran has 
continued to remain employed on a full-time basis.  

The May 2006 VA examiner found that the veteran had obviously 
attained a very satisfactory result in terms of ability to 
perform his employment requirements in an office setting, and 
there is no other evidence of marked interference with 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 20 percent for a 
bilateral knee disorder from June 20, 2002 through April 18, 
2004, is denied.

An evaluation in excess of 10 percent for a left knee 
disorder from June 20, 2002, through April 18, 2004, and 
subsequent to July 1, 2004, is denied.  

An evaluation in excess of 10 percent for a right knee 
disorder from June 20, 2002, through April 18, 2004, and 
subsequent to July 1, 2004, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


